Order filed October 9, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00715-CV
                                   ____________

                   IN THE INTEREST OF H.P.J., A CHILD


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-27477

                                     ORDER

      Appellant’s brief discloses the name of a person who was a minor when the
underlying suit was filed. See Tex. R. App. P. 9.9(a)(3). Accordingly, the brief is
STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of Appellate
Procedure 9.9 on or before October 19, 2018.

                                  PER CURIAM